Citation Nr: 0203507	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a left knee 
disability.

The veteran testified before a hearing officer at the RO in 
October 2000.  He offered testimony before the undersigned 
Member of the Board in January 2002.  Transcripts of both 
hearings have been associated with the record.


FINDINGS OF FACT

1. In January 1946, the RO denied entitlement to service 
connection for a left knee disability. The veteran did not 
file a timely appeal and the rating decision became final.

2.  The evidence received since the January 1946 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a left 
knee disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was denied entitlement to service connection for 
a left knee disability in an unappealed rating decision of 
January 1946, on the basis that no such disability was found 
on the veteran's examination for discharge.  The veteran's 
service medical records were available at the time of the 
January 1946 rating decision.  They show that the veteran 
received treatment at the 32nd station hospital for 
tonsillitis and nasopharyngitis, but do not indicate that he 
was treated for an injury to the left knee.  On discharge 
examination in November 1945, the veteran reported that his 
left knee was injured in December 1943 and that he had been 
treated at the 32nd Station Hospital.  The examiner indicated 
that no abnormality of the left knee was detected.

In September 1998 the RO received an application for service 
connection for knee and hip injuries.  The veteran stated 
that he had injured his left knee and hip when he was forced 
to jump off a loading rack during an air attack.  He noted 
that he had been taken to the 32nd Station Hospital in Italy.  
The veteran also submitted a health history questionnaire 
from the Albuquerque VA Medical Center (VAMC).  

In May 1999 the RO contacted the veteran by mail and informed 
him that his claim of entitlement to service connection for a 
left knee disability had been denied in 1946.  The RO 
instructed the veteran that in order to reopen his claim, it 
was necessary for him to submit new and material evidence 
showing that his claimed left knee disability was incurred in 
or aggravated by service.  It indicated that evidence of 
treatment during or shortly following service or evidence 
from persons who served with the veteran would help support 
his claim.

VA outpatient treatment records for the period from August 
1998 to January 1999 were subsequently received.  There are 
references to an arthroscopy in March 1998.  An August 1998 
note shows that the veteran was seen by a social worker.  He 
indicated that he had been seen by a physician in Italy, but 
that he had never really applied for service connection.  An 
examination conducted in October 1998 revealed mild effusion 
of the suprapatella, no joint line tenderness, full range of 
motion, Lachman's intact, collaterals intact, a negative 
McMurray, and a positive grind test.  X-rays revealed small 
suprapatella effusion and early osteoarthritic changes and 
small osteophytes at the posterior margin of the patella.  
The veteran was seen again in January 1999.  He indicated 
that he had injured his left knee during the war when he 
jumped off of a loading dock.  He reported that he currently 
worked as a bartender, and was on his feet more than 6 hours 
per day.  He indicated that he had undergone arthroscopy on 
the knee and that he did not want surgery.

By a rating decision of August 1999, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a left knee 
disability.

In April 2000, the veteran submitted a statement and 
additional evidence.  He argued that the evidence 
demonstrated his current knee problem and that a knee injury 
had occurred during service.  Included in the veteran's 
submission were copies of his service medical records and 
duplicates of his VA outpatient records. 

The veteran also submitted medical evidence demonstrating a 
current left knee disability.  February 1998 X-rays from West 
Mesa Radiology reveal prominent degenerative marginal changes 
within the left knee joint with some areas of calcification 
projected within the joint.  A large calcification was 
projected along the posterior aspect of the knee joint, 
reflecting an osteochondromatosis in a Baker's cyst.  Other 
calcifications were also seen along the posterior joint line, 
possibly representing calcific loose bodies within the joint.  
A February 1998 examination report shows that the veteran was 
seen by Michael S. Mitnik, M.D.  The veteran reported that 
his left knee gave out and had caused him to fall three 
times.  He complained of pain from below to above the knee.  
On physical examination, the veteran walked with a cane and a 
hesitant gait.  The left knee had no ligamentous laxity, and 
the veteran could perform a straight leg raise and extend the 
knee fully.  Flexion was to about 90 degrees.  There was 
tenderness in both medial and lateral jointlines, and 
resistance to the McMurray maneuver.  There was no erythema 
or warmth.  X-rays of the left knee showed arthritic changes.  
Dr. Mitnik also indicated the possibility of a loose body in 
the knee.  A possible osteochondromatosis was also noted.  
The primary diagnosis was degenerative joint disease of the 
left knee with a secondary diagnosis of loose bodies.  The 
veteran underwent arthroscopy with partial lateral 
meniscectomy in March 1998.  In April 1998 the veteran 
reported feeling much better than he did prior to the 
procedure.

The veteran presented testimony before a RO hearing officer 
in October 2000.  He stated that he sustained an injury to 
his left knee when he jumped from a pumping station during an 
air raid.  He indicated that he went to the field hospital 
for treatment, but was told that there was nothing wrong with 
his knee.  He testified that he had experienced problems with 
his knee since service.  He stated that he had received 
recent treatment and that he had undergone surgery on his 
left knee.  When asked whether there was evidence in support 
of his claim that had not yet been submitted, the veteran 
indicated that there was nothing further.  

The RO subsequently obtained VA outpatient treatment records 
for the period from August 1998 to May 2000.  A May 2000 
treatment note shows that the veteran presented with 
complaints of left knee pain.  The provider noted that 
October 1998 X-rays revealed small suprapatellar effusion, 
early osteoarthritic changes and osteophytes.

The veteran testified before the undersigned Member of the 
Board in January 2002.  He indicated that his left knee was 
injured when he jumped from a loading dock during an air 
raid.  He named two service comrades who witnessed the event 
but noted that they were deceased.  He related that he sought 
treatment and had gotten his left leg wrapped.  The veteran 
stated that he had experienced trouble with his knee since 
service.  He denied having injured his left knee since 
service.  He testified that he sought treatment for knee pain 
from his hometown doctor about three or four months after 
service, and that he was referred to an orthopedist.  He 
indicated that he was given a shot in his knee and some 
medicine, but noted that both of the physicians were 
deceased.  He indicated that he had undergone surgery in 
1980.  

II.  Veterans Claims Assistance Act of 2000 

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue decided 
herein.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirements to reopen his claim, the evidence considered by 
the RO and the evidence necessary to substantiate his claim.  
The veteran has been afforded the opportunity to testify 
before a hearing officer and the undersigned Member of the 
Board.  Neither the veteran nor his representative has 
identified any additional existing evidence or information 
which could be obtained in order to substantiate the claim to 
reopen. 

Accordingly, the Board is satisfied that no further action is 
required to comply with the notice and duty to assist 
provisions of the VCAA or the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2001).   Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the RO denied the veteran's claim in January 
1946.  The veteran did not appeal that denial.  Consequently, 
that decision became final.  See 38 C.F.R. §§ 20.200, 20.202, 
20.1103 (2001).

The evidence received since the RO's January 1946 denial of 
the veteran's service connection claim consists of VA and 
private treatment records covering the period from February 
1998 to May 2000, duplicates of the veteran's service medical 
records, and the veteran's testimony and statements.  The 
medical records submitted by the veteran and obtained by the 
RO are new in that they were not previously of record and 
they indicate the presence of a current left knee disability.  
However, they merely show the presence of a disability 
decades following the veteran's service.  They are not 
material in that they do not address the incurrence of an 
injury during service, continuity of treatment subsequent to 
service or the etiology of the veteran's current left knee 
disability.  

The veteran's statements and testimony are also new.  
However, his statements regarding treatment following service 
cannot be supported because the veteran has indicated that 
the providing physicians are deceased.  Further, although the 
veteran claims to have been treated immediately following his 
claimed knee injury, the evidence of record fails to 
substantiate that claim.  Aside from his statements, the 
veteran has not provided any factual information concerning 
the incurrence of his disability during service.  Therefore, 
his statements are not so significant by themselves or in the 
context of the evidence previously of record that they must 
be considered to fairly decide the merits of the claim.

Accordingly, reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for a left knee disability is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

